Citation Nr: 0328938	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946 in the Asiatic-Pacific Theater during World War 
II.  He then served a second noncontiguous period of active 
duty from October 1950 to April 1954 in the Korean War, 
during which he was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to special monthly pension at the housebound 
rate.


FINDINGS OF FACT

1.  The veteran does not have a single disability ratable at 
100 percent.

2.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.

3. The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; is a patient in a nursing home; 
is bedridden; or that he is unable to care for his daily 
personal needs without assistance from others, or is unable 
to protect himself from the hazards and dangers of daily 
living.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound and by reason of being in need of 
aid and attendance are not met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable in the instant case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
October 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  It is observed in 
this case that the veteran was issued with notice of the 
duty-to-assist provisions of the VCAA in October 2001, two 
years prior to the date of this Board decision, and that the 
veteran replied in correspondence dated October 2001 that he 
received his medical treatment exclusively from VA.  In the 
course of that two-year period, VA continued to assist the 
veteran in developing evidence relevant to the claim on 
appeal, including accepting for consideration VA outpatient 
treatment records for the period from 2001 to 2002 as they 
pertained to the merits of his claim.   For these reasons, 
the veteran was not disadvantaged as a result of the 
application of 38 C.F.R. § 3.159(b)(1).

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for special monthly pension and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
has also been provided with VA examinations which address the 
issue on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate this 
claim, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim for special monthly 
pension.  For these reasons, further development of this 
issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Factual Background

The veteran is currently in receipt of an award of pension 
for his nonservice-connected disabilities as of September 
1995.  His disabilities include residuals of a gunshot wound 
of the left wrist (currently rated 10 percent disabling); 
shortening of the right leg, status post right hip surgery 
due to fracture (currently rated 30 percent disabling); 
peripheral vascular disease with intermittent claudication 
(currently rated 20 percent disabling); generalized 
arteriosclerosis (currently rated 20 percent disabling); high 
blood pressure (currently rated 10 percent disabling); 
substance abuse disorder, alcohol dependence (currently rated 
noncompensably disabling); and an absent right testicle 
(currently rated noncompensably disabling).  His disabilities 
altogether produce a combined rating of 60 percent.

In August 2001 the filed a claim for special monthly 
compensation.  Pursuant to his claim he was provided with VA 
medical examinations in October 2001 to determine his need 
for aid and attendance or housebound status.  The pertinent 
findings were as follows:  the veteran was over 75 years old 
and in the year prior to the examination he had sustained a 
right hip fracture after an accidental fall, treatment of 
which required surgical insertion of metal screws and a metal 
plate.  The veteran now ambulated with the aid of a cane and 
was observed to walk with a slight limp, favoring the right 
leg.  He also wore orthopedic shoes.  According to the 
veteran, his right leg was weak and he was able to walk for 
only short distances before needing to rest.  He used 
Percocet (a narcotic painkiller) to relieve right leg pain 
when necessary.  




The veteran reported that he lived alone and was still able 
to attend to the activities of daily living and the needs of 
nature without assistance.  He was able to cook for himself 
and wash and press his own clothes.  However, he always 
needed to send somebody to purchase the raw food he prepared 
at home was he was unable to walk to the nearest grocery 
store to his residence.  When he appeared for the examination 
an attendant who brought him by automobile to the VA medical 
facility accompanied him. 

The VA physician who examined the veteran determined that the 
veteran was not permanently bedridden, enjoyed "fairly 
good" vision wearing glasses, appeared to be mentally sound 
and capable of managing and handling his own funds, and did 
not require regular aid and attendance to assist him in the 
daily activities of living, including bathing, dressing and 
feeding himself and attending to the needs of nature.  
However, the examiner also noted that although the veteran 
was able to walk well by himself, he was only able to do so 
for short distances not exceeding approximately 100 feet over 
flat ground before needing to stop and rest.  With regard to 
the question of the frequency and circumstances in which the 
veteran was able to leave his home or immediate premises, the 
examiner noted that the veteran was only taken away from his 
home for medical appointments by automobile and was unable to 
travel to these appointments alone.  The veteran's diagnoses 
included right intertrochanteric bone fracture of the right 
femoral neck, status post open reduction with internal 
fixation, osteopenia, and vascular calcifications.

The report of a VA orthopedic examination conducted 
concurrent with the above examination in October 2001 shows 
that the veteran used a single-point cane to ambulate short 
distances and a wheelchair to self-propel himself over long 
distances.  His right leg was shorter than his left by 
approximately 5.0 centimeters.  A September 2001 VA 
outpatient treatment report noted that the veteran was 
completely independent in wheelchair locomotion.




Analysis

I. Aid and Attendance.

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he: (1) Is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(c).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  Therefore, 
we will consider whether a factual need for aid and 
attendance is establishes pursuant to 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996)

The recent VA examinations of October 2001 show that the 
veteran is not blind.  His external eyes and field of vision 
were deemed by the examiner to be "fairly good" and the 
evidence does not indicate that his best-corrected vision 
score is 5/200 or less in both eyes.  He is not bedridden 
inasmuch as he is able to ambulate short distances with a 
cane and even farther with a wheelchair, as a September 2001 
VA outpatient treatment report shows that he was completely 
independent in wheelchair locomotion.  The October 2001 
examiner found that the veteran is able to attend to the 
wants of nature and bathe, feed and dress himself and even 
wash and press his own clothes.

While the statements of the veteran support a conclusion that 
he has a significant disability, they do not report the 
presence of any of the factors listed in 38 C.F.R. § 
3.352(a).  The examination report fails to show any of these 
factors, and there is no other evidence of those factors.  
Accordingly, we find that the criteria for entitlement to 
special monthly pension by reason of being in need of aid and 
attendance are not met.  The preponderance of the evidence is 
against the veteran's claim and that claim is denied. 38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352.


II. Housebound.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by reason 
of disability or disabilities. This requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d).

Although the October 2001 VA examination report shows that 
the veteran needed to have his groceries delivered for him as 
he was unable to walk the distance to his nearest grocery 
store, and also that he was unable to appear for the 
examination unattended, this does not necessarily demonstrate 
that he is substantially confined to his dwelling and the 
immediate premises.  We note that a September 2001 VA 
treatment report shows that the veteran was considered to be 
completely independent in wheelchair locomotion.  
Furthermore, the provisions of 38 C.F.R. § 3.351(d) provide 
that the veteran must have a single disability ratable as 100 
percent disabling pursuant to the Schedule for Rating 
Disabilities.  We note that none of the ratings assigned to 
his disabilities meets this specific threshold to warrant 
further consideration of entitlement to special monthly 
pension at the housebound rate.  As the veteran does not have 
a disability ratable as 100 percent disabling, he cannot 
qualify for special monthly pension by reason of being 
housebound.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
housebound are not met.  The preponderance of the evidence is 
against the veteran's claim and that claim is denied.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352.


ORDER

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



